ia*<»-/5
                                        ELECTRONIC RECORD


                                                                         Misapp. of Fid. Prop, or Prop, of
COA#        10-14-00053-CR                              OFFENSE:         Financial Inst.


            Wesley Theodore Burns v. The State of
STYLE:      Texas                                       COUNTY:          Brazos


TRIAL COURT:              361st District Court                                                   MOTION

TRIAL COURT #:            11-02209-CRF-361                FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Steven Lee Smith           DATE:
DISPOSITION:        Affirmed                              JUDGE:




DATE:         August 27 ,2015

JUSTICE:      Chief Justice Gray       PC

PUBLISH:                               DNP:       X


CLK RECORD:         March 19, 2014                    SUPPCLKRECORD:              September 30, 2014
RPT RECORD:         June 16, 2014                     SUPPRPTRECORD:
STATE BR:           June 9, 2015                      SUPP BR:
APP BR:             March 10, 2015                    PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                           CCA#                  \%M-t5
           PRO S E                 Petition                      Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                              DATE:

                                                                 JUDGE:

DATE: IlltPjI^Oir                       ~                        SIGNED:.                         PC:

JUDGE:         fcM UasUJC^                                       PUBLISH:                        DNP:




                    MOTION FOR REHEARING IN                      MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                              ON

JUDGE:                                                           JUDGE: